Exhibit 99 CONTACTS For Immediate Release Patty Frank, Investors, (513) 763-1992 April 14, 2008 Lori Dorer, Media, (513) 345-1685 Kendle Promotes Simon S. Higginbotham to President; Appoints Alan J. Boyce as Chief Marketing Officer Executive Leadership Changes Further Position Company to Meet Strategic Growth Objectives CINCINNATI, April 14, 2008 — Kendle (Nasdaq: KNDL), a leading, global full-service clinical research organization, today announced the promotion of Simon S. Higginbotham to the role of President. Chris Bergen, who previously had served as President and Chief Operating Officer, will continue as Chief Operating Officer. In his new role as President, Mr. Higginbotham will provide global leadership for worldwide customer and business expansion to include strategic customer relations and new market opportunities. Assuming the position of Vice President and Chief Marketing Officer held previously by Mr. Higginbotham is Alan J. Boyce, who brings extensive senior-level sales and marketing experience in the biopharmaceutical industry to Kendle. Mr. Boyce was Vice President, Global Clinical Development – Europe and Africa for Kendle from 2003 to 2007.In his new role with Kendle hewill provide global leadership for the company’s new business development and marketing initiatives.
